In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00206-CR



         WILLIE LEE HARPER, JR., Appellant

                            V.

           THE STATE OF TEXAS, Appellee



          On Appeal from the 5th District Court
                  Cass County, Texas
              Trial Court No. 2011F00214




       Before Morriss, C.J., Carter and Moseley, JJ.
        Memorandum Opinion by Justice Moseley
                                 MEMORANDUM OPINION
       Willie Lee Harper, Jr., appeals from his conviction by a jury of possession of cocaine in

an amount of one gram or more but less than four grams and the resulting sentence of twenty-

five years’ imprisonment. In companion cause number 06-13-00205-CR, Harper also appeals his

conviction of tampering with physical evidence. Harper has filed a single brief, raising a single

issue common to both appeals. He argues that the trial court erred in denying his motion to

suppress evidence discovered after a pat-down search.

       We addressed this issue in detail in our opinion of this date on Harper’s appeal in cause

number 06-13-00205-CR. For the reasons stated therein, we likewise conclude that Harper’s

sole point of error is not preserved.

       Consequently, we affirm the trial court’s judgment.



                                            Bailey C. Moseley
                                            Justice

Date Submitted:        August 19, 2014
Date Decided:          August 29, 2014

Do Not Publish




                                               2